COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Jane Doe and Betty Doe

Appellate case number:    01-21-00510-CV

Trial court case number: 20-CV-1744

Trial court:              450th District Court of Galveston County

        Relators, Jane Doe and Betty Doe, have filed a petition for writ of mandamus challenging
the trial court’s August 18, 2021 order granting the motion to compel deposition filed by real
parties in interest, Todd Glover, Animal Hospital of Santa Fe, Glover Veterinary Services, PLLC,
and Planned Pethood & Petiatric Clinic. Relators have also filed a motion for emergency relief.
       The motion for emergency relief is granted and the proceedings in the trial court are stayed
pending disposition of this appeal.
       Real parties in interest are directed to file a response to the petition for writ of mandamus
within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: __September 22, 2021____